Case 2:18-cv-13160-BAF-APP ECF No. 4 filed 10/29/18 PagelD.80 Page daah 1

Pro Se Filer Application for Electronic Filing L E G A L

 

Contact Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last Name | Kr vege
First Name | Qan do} FIEED USDC ~ CLRK DET
Middle Name or Initial one erat
Street Address | 16764 hoch moe (Cir ©
Apartment or Suite
City, State and Zip | Norbhe lO mr 48 fg
Phone Number 18 99 9602.
Email Address € indy 147176 holy: l Tn
Computer/Information
You must answer yes to all questions below.
Do you have a computer oF smmputer? N Yes C No
Do you have access to the Internet? AN Yes [_] No
Do you have a scanner? NX Yes [ ] No
Do you have the ability to convert IN Yes Cl No

documents to PDF?

 

 

[Yves [| No *As long as you have applied to receive a PACER account, you
may indicate yes. See attachment for more information.

*Do you have a PACER account?

 

Case Information
List your pending case below. If you have more than one pending case, submit one application per case.

 

 

 

Case Number 18 -cuR Bieo- BABEL. APP
Judge | Renank_ A Friedman [rag yiok Sey Aetheng 2 AY:
Requirements , +

 

Acknowledgement of mn 1 understand that I must successfully complete the on-line training modules before a login and

. assword will be issued to me.
Requirement: P

 

I agree to abide by all Court rules, orders and policies and procedures governing the use of the
Acknowledgement to abide by | electronic filing system. I agree to file my papers and to receive notice of the filings of others

Court Rules and consent to receave | Pursuant to Fed. R. Civ. P. 5(b) and 77(d) via the Court’s electronic filing system. I
iH understand that my user ID and password will serve as my signature. I understand the need to

protect the security of my password and the need to immediately notify the court if I learn that
my password has been compromised.
Acknowledgement of Application T understand that if I answered “No” to any questions in the Computer Information section, or
Qj failed to provide case information, my application will not be approved and I will not be
notified of same.

Typed or Printed Name of Applicant 9) on A Ve eet
Signature of Applicant

electronic notification of filings:

 

Requirements:

 

 

 

 

 

 

 

Date of Application

 
 
 

 

     

Date of Application: Date of Issue:

 

 

 
